Citation Nr: 0930487	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied a rating in 
excess of 50 percent for PTSD.


FINDING OF FACT

The Veteran's PTSD has been assigned Global Assessment of 
Functioning scores ranging from 50 to 62 over the course of 
the appeal, and the symptomatology does not reflect 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2005, March 2006, 
June 2008, and November 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The June 
and November 2008 letters advised the Veteran of the types of 
evidence to submit, such as statements from his doctor, 
statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the March 2006, June 2008, and November 
2008 letters advised the Veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms, and of the evidence 
the needed to establish an effective date.  Id.  The Veteran 
was provided with the rating criteria to establish disability 
ratings for his disability in the March 2006 statement of the 
case.  The claim was last readjudicated in December 2008.  
Id.

As the Vazquez and Dingess notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
December 2008, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his family members, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran's PTSD is evaluated as 50 percent disabling 
throughout the period of the claim.  The Veteran contends 
that a higher evaluation is warranted.  

The medical evidence reveals that in August 2005 the Veteran 
underwent a VA examination.  The report of that exam notes 
that the Veteran is currently employed at Home Depot.  He has 
been employed in this capacity for 11 months and is in good 
standing there.  He noted that keeping track of the numbers 
and using the computer can be stressful at times.  He has 
been married for 27 years to his current wife.  He described 
their relationship as "not that good."  However, he denied 
any history of domestic violence or separation.  He has one 
stepdaughter who lives nearby and who visits regularly.  He 
stated that he has an okay relationship with her.  He also 
reported having a poor relationship with his older brother 
and an okay relationship with his older sister.  The examiner 
noted that the Veteran quit going to temple, as he is no 
longer a Jehovah's Witness.  The Veteran stated that he has 
become more socially isolated since discontinuing his 
attendance.  He described himself as somewhat of a loner.  He 
does not currently belong to any groups or organizations 
aside from the Disabled American Veterans.  However, he does 
not attend meetings.  

The Veteran was described as casually dressed with good 
grooming and hygiene.  On exam he was polite and cooperative.  
He was honest and open.  He was alert and oriented times 
four.  He did not display any obvious deficits in thinking or 
memory.  He spoke in a clear-voiced tone and at an average 
rate of speed, without speech impediment.  His vocabulary was 
good and his speech was logical and focused at all times.  He 
reported a well-controlled temper.  He denied brooding or 
compulsions.  He stated that sometimes he has anxiety attacks 
at work.  He stated that he will become frustrated trying use 
the computer or that he will feel anxious when dealing with 
certain customers.  He just toughs it out and has not left 
work as a result of having an anxiety attack.  He reported 
having a poor appetite and poor sleep.  He also reported low 
energy.  He described his concentration as "not that good."  
He tends to daydream and appeared to be distractible.  
However, he did not display any deficits in immediate, short-
term, or long-term memory.  There was also no obvious 
evidence of cognitive decline.  

The Veteran reported being suicidal back in the 1970s, but he 
has not had any suicidal ideation in 30 years.  He denied 
ever being homicidal.  He reported unpleasant memories 
related to Vietnam, which occur every day.  He avoids 
fireworks because they may trigger memories of Vietnam.  He 
generally avoids discussing his Vietnam experiences.  When 
asked about hobbies, he reported that he and his wife go 
camping occasionally.  He also reported that he enjoys doing 
chores around the house.  His future plans were noted to 
include looking for a smaller house.  The examiner diagnosed 
the Veteran with chronic, mild PTSD.  The GAF score was 
reported to be 62, representing mild impairment of 
functioning.

An August 2005 letter written by the Veteran's therapist at 
the Vet Center notes that the Veteran was completely 
alienated from his family and friends after returning from 
Vietnam.  He expressed difficulty connecting with others and 
he reported having no close friends except the men he served 
with in the military and members of his therapy group.  The 
Veteran was employed in asbestos removal for 10 years, then 
as a grounds keeper, and then as a roofer.  He began working 
at Home Depot in 2004 in hopes of gaining more stability.  He 
has noticed an increase in his PTSD symptoms as a result of 
job-related stress.  He experiences much anxiety prior to 
going to work each day.  He has noticed an increase in memory 
and concentration problems and said that some days it feels 
like he is learning the job all over again.  He has much 
difficulty with customer contact and has noticed an increase 
in his hypervigilance.  He has experienced an increase in 
intrusive thoughts and has had difficulty sleeping, which has 
caused more irritability during the day.  He has also had an 
increase in stomach related problems (related to his peptic 
ulcer).  The diagnosis was chronic, moderate PTSD.  The GAF 
score was reported to be 51.

A September 2005 VA treatment record notes diagnoses of PTSD, 
anxiety, and depression.  It was noted that the Veteran had 
returned after a two year absence.  However, he had been 
coming to group sessions at the Vet Center.  It was noted 
that his new job at Home Depot was stressful.  He complained 
of insomnia, anxiety, and depression.  He did not have 
suicidal intent or nightmares.  He was started on Remeron 
because Paxil was sedating.  

An August 2006 VA examination report notes that the Veteran 
described his mood as depressed.  He stated that he does not 
feel like doing anything except staying at home and watching 
television.  He denied mood fluctuations and stated that he 
just feels "subdued."  He also said that he often feels 
like crying, something he has not done in years.  He 
acknowledged suicidal ideation, but denied intent.  

He spoke in a clear, strong voice at a normal rate.  He 
denied visual and auditory hallucinations, except sometimes 
seeing something move out of the corner of his eye when 
nothing is there.  He denied paranoid ideation and evidenced 
no delusional content.  His thoughts were logical and 
coherent.  He complained of concentration difficulties, but 
he was able to perform a serial subtraction test without 
error.  He also complained about memory problems, but he was 
vague in describing them.  He reported panic attacks nearly 
every work day.  He stated that they may be triggered by 
knowing that he has to talk to people, noting that he feels 
awkward and insecure around others.  He also admitted to 
having panic attacks when driving in traffic.  He denied 
sleep disturbance.  He denied nightmares.  

He reported unchanged appetite, but he has gained weight in 
the past year (which he attributed to reduced physical 
activity).  He reported working less around the house and in 
the yard.  It was noted that he had started, but failed to 
finish, a number of projects.  When asked what has changed, 
he stated that he feels fearful, as though he is incapable of 
tackling the job.  He reported being more irritable and has 
felt angry with work place management because he feels 
constantly pushed to do more.  He reported hypervigilance and 
discomfort in crowds, but he is able to go to malls and 
stores if his wife is with him.  He reported an exaggerated 
startle response to loud noises, but not to touch.  Compared 
to the August 2005 exam, the Veteran reported increased 
symptoms of depression, anxiety, panic attacks, increased 
interpersonal anxiety, reduced feelings of competence, 
decreased motivation and energy, suicidal ideation, 
anhedonia, weight gain, tearfulness, survivor's guilt, and 
greater irritability.  The examiner noted that these symptoms 
appear to represent an exacerbation of his PTSD.  He was 
noted to be independent in all activities of daily living.  
His GAF score was noted to be 54.

A January 2007 VA progress note indicates worsening of 
depression and anxiety.  A letter from the Veteran's wife 
described him as emotionally withdrawn.  Sleep is adequate.  
He has put on some weight with Remeron, but he did not appear 
overweight.  The GAF score was noted to be 50.  

A February 2007 VA progress note indicates that the Veteran's 
mood improved with the increase of his Remeron dose.  There 
is occasional daytime sedation, which was noted to be due to 
increase in medication and erratic work schedule.  

An April 2008 VA progress note indicates that the Veteran was 
currently employed at Home Depot.  

A June 2008 VA progress note indicates that the Veteran was 
seen for medication management.  It was noted that his GAF 
score was 50.  He was instructed to return in six months.  

A statement written by the Veteran's daughter notes that the 
Veteran does not make much sense even in simple 
conversations.  He becomes distracted easily.  It is hard to 
get him to start a task.  He cannot deal with even the 
slightest bit of pressure or stress.  He becomes very high-
strung and difficult to deal with.  He does not talk in a 
normal tone during these instances.  Instead, he barks in 
incomplete sentences.  He becomes agitated, grumpy, and 
unreasonable.  The Veteran has no real friends.  He 
sporadically keeps in touch with high school friends or 
friends from Vietnam.  However, unless pushed by his daughter 
or wife, he will let months go by before talking to them.  
His relationship with his brother and sister are the same 
way.  He is not close with his daughter.  He is often 
inattentive or unreceptive.  

A statement written by the Veteran's wife notes that his 
stomach is so upset from being stressed out if he has to talk 
to someone.  He gets confused very easily and is no longer 
patient.  His self-esteem is very low and he no longer has 
the ability to complete tasks.  He gets irritable and angry 
for no reason, and he has no friends.

The abovementioned symptoms more closely resemble the 
criteria for the currently assigned 50 percent rating.  A 
higher, 70 percent rating is not warranted.  In this regard, 
although the Veteran has for the first time mentioned (at the 
August 2006 VA exam) seeing something move out of the corner 
of his eye when there is nothing there, there is no evidence 
reflecting that he experiences frequent hallucinations or 
that his functioning is impacted by such.  Moreover, while he 
has reported frequent irritability, there have been no 
episodes of violence.  The Board notes the Veteran has 
consistently displayed good hygiene and grooming.  
Additionally, there is absolutely no evidence of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; or 
spatial disorientation.  Moreover, the Board notes that the 
evidence does not reflect an inability of the Veteran to 
establish or maintain effective relationships; rather, the 
evidence during this time frame reflects only difficulty with 
such.  Finally, while the Veteran reported significant stress 
on the job, he has been able to maintain full time employment 
throughout the entire period of the claim.  

In sum, the Board finds the Veteran's disability level is 
adequately reflected by the 50 percent evaluation assigned 
throughout the entire period of the claim.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


